Citation Nr: 1811491	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  10-33 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right ankle disorder, and if so, whether service connection is warranted.   

2.  Whether new and material evidence has been received to reopen service connection for a left knee disorder, and if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received to reopen service connection for a back disorder, and if so, whether service connection is warranted.  

4.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss, and if so, whether service connection is warranted.  

5.  Whether new and material evidence has been received to reopen service connection for hypersensitivity to fire ant bites.
6.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to the service-connected asthma. 

7.  Entitlement to service connection for diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1977 to July 1977, from May 1986 to October 1993, and from September 2001 to May 2002.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions by the RO in Reno, Nevada.  

This case was previously before the Board in December 2016, where the Board remanded the issues on appeal to schedule a Board Videoconference hearing.  Subsequently, the Veteran testified from Reno, Nevada, at an October 2017 Board Videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  As such, the Board finds that there has been substantial compliance with the Board's remand order, and an additional remand to comply with the December 2016 directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (nothing that the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).  The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed May 1999 Board decision denied service connection for a right ankle disorder, finding that a pre-existing right ankle disorder was not aggravated by service.  

2.  The evidence received since the May 1999 Board decision relates to an unestablished fact that a pre-existing right ankle disorder was aggravated by service.  

3.  An April 2007 rating decision denied reopening service connection for a left knee disorder finding no evidence of record linking any knee disorder to service.  

4.  The evidence received since April 2007 rating decision relates to an unestablished fact of a causal relationship between a left knee disorder and service that could reasonably substantiate a claim of service connection for a knee disorder. 

5.  An April 2007 rating decisions denied reopening service connection for a back disorder, finding no evidence of record linking any back disorder to service.  

6.  The evidence received since the April 2007 rating decision relates to an unestablished fact of a causal relationship between a back disorder and service that could reasonably substantiate a claim of service connection for a back disorder.  

7.  A May 2005 rating decision denied reopening service connection for hearing loss, finding no clear hearing loss diagnosis.  

8.  The evidence received since the May 2005 rating decision relates to an unestablished fact of a hearing loss disability that could reasonably substantiate a claim of service connection for bilateral hearing loss. 

9.  An unappealed May 1994 rating decision denied service connection for hypersensitivity to fire ant bites, finding that the disorder was a constitutional or developmental abnormality.  

10.  The evidence received since the May 1994 rating decision does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for hypersensitivity to fire ant bites. 

11.  A pre-existing right ankle disorder was noted at entrance into service.

12.  A pre-existing right ankle disorder was aggravated by service. 

13.  Symptoms of the currently diagnosed left knee degenerative joint disease were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service separation.

14.  The current left knee disorder manifested many years after service separation and is not causally or etiologically related to active military service.  

15.  The Veteran is currently diagnosed with lumbar spine degenerative disc disease.  

16.  There was no in-service back injury or disease.  

17.  The currently diagnosed back disorder is not related to service.

18.  The currently diagnosed sleep apnea was caused by the service-connected asthma. 

19.  The Veteran is currently diagnosed with diabetes mellitus Type II.

20.  The Veteran did not sustain any injury or disease of the endocrine system in service. 

21.  Symptoms of diabetes mellitus Type II were not continuous since service separation, did not manifest to a compensable degree within one year of service separation, and were initially manifested some three years after service. 

22.  The currently diagnosed diabetes mellitus Type II was not incurred in and is not etiologically related to service. 


CONCLUSIONS OF LAW

1.  The May 1999 Board decision denying service connection for a right ankle disorder was final when issued.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

2.  Evidence received since the May 1999 Board decision is new and material to reopen service connection for a right ankle disorder.  38 U.S.C. § 5108 (2012); 
38 C.F.R. § 3.156 (2017).

3.  An April 2007 rating decision denying reopening service connection for a left knee disorder became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

4.  Evidence received since the April 2007 rating decision is new and material to reopen service connection for a left knee disorder.  38 U.S.C. § 5108 (2012); 
38 C.F.R. § 3.156 (2017).

5.  An April 2007 rating decision denying reopening for service connection for a back disorder became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 
20.1103 (2017).

6.  Evidence received since the April 2007 rating decision is new and material to reopen service connection for a back disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

7.  A May 2005 rating decision denying reopening service connection for hearing loss became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

8.  Evidence received since the May 2005 rating decision is new and material to reopen service connection for bilateral hearing loss.  38 U.S.C. § 5108 (2012); 
38 C.F.R. § 3.156 (2017).

9.  The May 1994 rating decision denying service connection for hypersensitivity to fire ant bites became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 
20.1103 (2017).

10.  Evidence received since the May 1994 rating decision is not new and material to reopen service connection for hypersensitivity to fire ant bites.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

11.  Resolving reasonable doubt in favor of the Veteran, the preexisting right ankle disorder was aggravated by service.  38 U.S.C. §§ 1110, 1131, 1137, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.306 (2017).

12.  A left knee disorder was not incurred in or caused by active service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1112, 1131, 1132, 1133, 1137, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

13.  The criteria for service connection for a back disorder have not been met.  U.S.C. §§ 1112, 1131, 1132, 1133, 1137, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

14.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for sleep apnea, as secondary to service-connected asthma, have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).

15.  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

As the Board is granting service connection for sleep apnea, as well as reopening and granting service connection for a right ankle disorder, constituting a full grant of the benefits sought on appeal, there remains no aspect with respect to these issues to be further substantiated; therefore, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

In April 2006 and January 2007, a VCAA notice informed the Veteran of the evidence generally needed to support the appeal for service connection, what constitutes new and material evidence, why service connection for a left knee disorder, a back disorder, and hypersensitivity to ant bites was denied and what new and material evidence would be necessary to reopen the claim, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The April 2006 and January 2007 VCAA notices were issued to the Veteran prior to the relevant rating decisions on appeal; therefore, there was no defect with respect to the timing of the VCAA notices.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Second, VA satisfied its duty to obtain a medical opinion when required.  Specifically, the Veteran was provided with a VA examinations (the reports of which have been associated with the claims file) in June 2010, October 2015, and December 2015.  The VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues on appeal.  The June 2010, October 2015, and December 2015 VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

All relevant documentation, including VA and private treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues.  38 U.S.C. §§ 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Reopening Service Connection for Right Ankle,
Left Knee, and Back Disorders, and Hearing Loss

Generally, when a claim is disallowed, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C. § 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.
Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-41 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App 345, 348 (1998). 

In an unappealed May 1999 Board decision, the Board denied service connection for a right ankle disorder, finding that a pre-existing right foot disorder was not aggravated by service.  The May 1999 Board decision denying service connection for a right ankle disorder was final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7104; 38 C.F.R. 
§ 20.1100. 

An April 2007 rating decision denied reopening service connection for left knee and back disorders finding no evidence of record linking any knee or back disorder to service, and a May 2005 rating decision denied reopening service connection for hearing, loss finding no hearing loss diagnosis.  

New evidence received since the issuance of the May 1999 Board decision and the May 2005 and April 2007 rating decisions includes private treatment records as to the etiology of the right ankle, back, and left knee disorders, as well as testimony at the October 2017 Board hearing as to the severity of hearing loss.  Such evidence could reasonably substantiate the issues of service connection for a right ankle disorder, a left knee disorder, a back disorder, and bilateral hearing loss and, and at the very least, such evidence, when considered with the other evidence of record, triggers the VA Secretary's duty to assist.  As such, the new evidence meets the low reopening standard of Shade.  For these reasons, the Board finds that the additional evidence is new and material to reopen service connection for a right ankle disorder, a left knee disorder, a back disorder, and bilateral hearing loss.  38 C.F.R. § 3.156(a).  

Reopening Service Connection for Hypersensitivity to Fire Ant Bites 

An unappealed May 1994 rating decision, in pertinent part, denied service connection for hypersensitivity to fire ant bites on the basis that the hypersensitivity is a constitutional or developmental abnormality that is not a disability under the law.  The pertinent evidence of record at the time of May 1994 rating decision includes VA treatment records, service treatment records, and the Veteran's lay statements.

The Board has reviewed the evidence of record received since the May 1994 rating decision and finds that it does not qualify as new and material evidence to warrant reopening service connection for hypersensitivity to fire ant bites.  

In a March 2006 claim, the Veteran again requested service connection for hypersensitivity to fire ants due to "original exposure while in the military."  A December 2008 private treatment record reflects the private physician opined that the Veteran's hypersensitive to ants was due to in-service ant bites.  At the October 2017 Board hearing, the Veteran disputed the denial of the claim to reopen service connection for an allergic reaction to insect bites.  The Board finds that this evidence is not "new" because it is redundant of evidence already considered by VA in the May 1994 denial of the claim and Veteran has not submitted any additional evidence tending to establish that the claimed sensitivity is not a constitutional or developmental abnormality (the basis of the May 1994 denial).  
VA considered the Veteran's general contentions that a hypersensitivity to ant bites was related to active service in the original denial of service connection as detailed in the May 1994 rating decision.  

Based on the above, the evidence received since the May 1994 rating decision does not constitute new and material evidence tending to show that the hypersensitivity to ants, as a constitutional or developmental abnormality, is a disability under the law.  Further, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  As a result, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  Accordingly, the evidence received since the most recent final denial of the issue for service connection for a hypersensitivity to ants in May 1994 is not new and material, and reopening the claim for service connection is not warranted.  Until the evidence meets the threshold burden of being new and material to reopen the claim, reopening of the claim must be denied, and the merits-based standard of benefit of the doubt does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection for Pre-Existing Right Ankle Disorder

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. §§ 3.304, 3.306. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

The Veteran generally contends that he suffered from a right ankle disorder prior to service, which worsened in severity during service.  See October 2017 Board hearing transcript.

The Veteran is currently diagnosed with right ankle arthrodesis.  Arthrodesis is defined as "the surgical fixation of a joint by a procedure designed to accomplish fusion of the joint surfaces."  See Dorland's Illustrated Medical Dictionary (31st ed., 2007).  VA treatment records from 1996 and a June 1998 VA examination report each reflect diagnosed arthrodesis.  

Status post right ankle triple arthrodesis was identified at service enlistment; therefore, the Board finds a right ankle injury preexisted service, and will address whether the right ankle disorder was aggravated by service. 
After review of all the evidence both medical and lay, the Board finds that the evidence is at least in equipoise as to whether the preexisting right ankle disorder was aggravated by service.  As discussed above, the Veteran testified at the October 2017 Board hearing that during service right ankle symptoms worsened due to training exercises.  The Veteran is competent to report the symptomatology he experienced.  

In addition, review of the service treatment records indicates that the Veteran sought treatment for right ankle problems on various occasions.  Specifically, an October 1991 medical board evaluation reflects that the service examiner assessed that the Veteran was unable to complete active duty requirements due to, in part,  the right ankle disorder.  The October 1991 medical board evaluation notes that the preexisting right ankle disorder had worsened in severity during service, and that the Veteran was ultimately disqualified from flight school due the loss of motion of the right ankle.  A December 1991 service treatment record reflects that the Veteran reported increased right ankle pain with the service examiner assessing decreased range of right ankle motion.  A service treatment record from November 1992 demonstrates that the Veteran continued to be on a right ankle profile.  The October 1993 service separation examination reflects limited right ankle motion due to arthrodesis.  In sum, various service treatment records reflect that service examiners assessed that the right ankle disorder had worsened in severity during service.  See October 1991 medical board evaluation; see also December 1991 service treatment record.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the right ankle disorder did increase in severity during (i.e., was aggravated by) service.  The evidence demonstrates that during service the Veteran developed worsening right ankle symptoms which required in-service treatment on various occasion and subsequently impacted right ankle range of motion, which were not present prior to service; therefore, the Board finds that the right ankle disorder worsened during service, so was aggravated by service, as defined by 
38 U.S.C. § 1153 and 38 C.F.R. § 3.306.


Service Connection for Left Knee Disorder

In this case, the Veteran has been diagnosed with left knee degenerative joint disease (a form of arthritis), which qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 
38 C.F.R. § 3.303(b) apply as to the left knee disorder.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013). 

For a chronic disease such as arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be established with certain chronic diseases such as arthritis based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran contends generally that the current left knee disability is due to service.  The October 2017 Board hearing transcript reflects that the Veteran reported that a left knee disorder began during service, to include left knee pain.  See October 2017 Board hearing transcript.  
Initially, the Board finds that the Veteran is currently diagnosed with a left knee disability.  The June 2010 VA examination report reflects left knee degenerative joint disease (arthritis).  

Next, the Board finds that the weight of the evidence is against a finding of an in-service knee injury or disease or that symptoms of a left knee disorder were "chronic" in service.  The Board notes that the service treatment records appear complete, and that a left knee disorder is a condition that would have ordinarily been recorded during service; therefore the complete service treatment records, which were generated contemporaneous to service, are likely to accurately reflect the Veteran's physical condition, are of significant probative value.  See Kahana at 437; Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  Service treatment records do not include any complaints, treatment, or symptoms of an injury or disorder related to the left knee.  As the Veteran sought in-service treatment for a cough, discomfort in the chest, a sore throat, back pain, right shoulder pain, and a right ankle disorder, it is highly likely he would also have sought treatment for any other orthopedic injury or joint pain, including the left knee. 

The Board next finds that the weight of the evidence demonstrates that symptoms of arthritis of the left knee have not been continuous since service separation in May 2002.  Post-service VA treatment records reflect that left knee arthritis was first diagnosed in approximately June 2010, indicating that the Veteran was not diagnosed with arthritis until, at the earliest, approximately eight years after separation from service.  In addition, as noted by the June 2010 VA examiner, a November 2009 left knee x-ray was normal.  For these reasons, the Board finds that the symptoms of arthritis of the left knee were not continuous after service separation.
The Board also finds that the same evidence shows that the arthritis of the left knee did not manifest to a compensable degree (i.e., at least 10 percent) within one year of service separation.  The histories given for treatment purposes are highly probative as a person is likely to give an accurate history in order to receive proper medical care.  As previously discussed, the evidence of record demonstrates that the onset of arthritis of the left knee was approximately eight years after service separation.  As such, presumptive service connection under 38 C.F.R. § 3.309(a) does not apply. 

On the question of nexus of current disability to service, the June 2010 VA examiner opined that the left knee disorder was less likely than not related to service.  The June 2010 VA examiner reasoned that service treatment records did not reflect treatment for a left knee disorder and that Veteran was first diagnosed with left knee arthritis many years post-service.  The Board finds that the June 2010 VA examiner's opinion is highly probative as it is adequately based on an accurate history and objective findings as shown by the record with supporting rationale.  

In addition, while an August 2008 private medical opinion reflects a private physician opined that a left knee disorder was due to service because of an in-service knee injury caused by "running fitness exercises on slated roads," as the Board has found as a fact no in-service knee injury or disease, the purported positive nexus opinion relied on an inaccurate factual premise, and is, thus, of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).

Insomuch as the Veteran asserts that the current left knee disability is directly related to service, the Board finds that, under the specific facts of this case that include no in-service injury, no symptoms since service, and a post-service diagnosis of left knee arthritis approximately eight years after separation from service, the Veteran is not competent to relate the currently diagnosed arthritis to active service.  While the Veteran is competent to describe symptoms he experiences at any time, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as arthritis of the knee and its relationships to active service, which requires specialized medical knowledge of the musculoskeletal system and knowledge of various possible etiologies of arthritis.  See Kahana at 437; (recognizing that ACL tear is a "medically complex" disorder that requires a medical opinion to diagnose and to relate to an in-service knee injury); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

For these reasons, the Board finds that the preponderance of the lay and medical evidence that is of record weighs against service connection for a left knee disorder; therefore, service connection is not warranted.  The preponderance of the evidence is against all the theories of the claim, direct and presumptive; therefore the benefit of the doubt doctrine does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection for Back Disorder

The Veteran contends that a back disorder is due to service.  At the October 2017 Board hearing, the Veteran testified to injuring the back in approximately 2002 after falling out of a Humvee.  See October 2017 Board hearing transcript. 

Initially, the Board finds that the Veteran is currently diagnosed with a back disability.  The June 20101 VA examination report reflects diagnosed lumbar spine degenerative disc disease. 

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that a back disorder was present during service, nor is there an in-service event, injury, or disease to which a current back disorder may be related.  While the service treatment records, which are complete, reflect treatment for non-chronic symptoms of back pain in April 2001, September 2001, and March 2002, the Veteran subsequently denied recurrent back pain or injury on the April 2002 report of medical history, which was immediately prior to separation from service in May 2002.  

Additionally, while service treatment records reflect that the Veteran sought treatment for various conditions, including a sore throat, a cough, right foot pain, and right shoulder pain, there is no indication from the service treatment records that the Veteran ever sought treatment for any back injury, or reported any history of such injuries during service, to include injuries sustained after falling from a Humvee.  As such, the complete service treatment records in this case, which were generated contemporaneous to service, are likely to accurately reflect the Veteran's physical condition, so are of significant probative value, especially because the Veteran was treated on multiple occasions for the complaints or disorders listed above, so would have reflected any complaints or treatment for a back injury has such occurred during service.  See Kahana at 437; see also Buczynski at 224.

Regarding the theory of direct service connection, the Board finds that the back disorder is not related to an in-service injury or disease because the weight of the evidence demonstrates back pain in April 2001, September 2001, and March 2002, but other no in-service injury or disease or even event to which any current disability could be related.  As analyzed above, the weight of the evidence shows that the Veteran did not otherwise sustain a back injury during service. 

In addition, on the question of direct nexus of current disability to service (see 38 C.F.R. § 3.303(d)), the June 2010 VA examiner opined that the back disorder was not caused by or a result of service.  The June 2010 VA examiner reasoned that, while in-service treatment records reflect treatment for back pain, the treatment records did not reflect any back injury and back pain had resolved itself during service as the Veteran specifically denied recurrent back pain on the April 2002 report of medical history, which was immediately prior to separation from service in May 2002.  The June 2010 VA examiner's factual assumptions that there was no in-service injury of the back are an accurate factual assumption that is consistent with the Board's factual findings in this case that are based on the weight of the evidence.  For these reasons, the Board finds the June 2010 VA examiner's opinions to be highly probative.  

In addition, while an August 2008 private medical opinion reflects the private physician opined that a back disorder was due to service because of heavy backpacks and "abnormal force" due to standing on hills, the Board finds that the more probative opinion is the opinion offered by the VA examiner in June 2010 because the June 2010 VA examiner noted the Veteran's contentions, reviewed all the relevant evidence of record, opined that it was less likely than not that the currently diagnosed back disorder was related to service, and provided supporting rationale, including discussing that service treatment records did not reflect any back injury and that back pain had resolved itself during service as the Veteran specifically denied back pain or injury immediately prior to service separation.  For these reasons, the Board finds the June 2010 VA opinion to be highly probative with respect to service connection for a back disorder, as it is based on objective findings as shown by the record, a thorough review of the evidence of record, both lay and medical, and the June 2010 VA examiner provided a rationale for the opinion given, which is consistent with the facts as found by the Board.  

With regard to the Veteran's assertion that the current back disability is directly related to service, the Board finds that, under the specific facts of this case that includes in-service back pain, but no other in-service back injury or disease, the Veteran is not competent to relate the currently diagnosed back disability to active service.  While the Veteran is competent to describe symptoms he experiences at any time, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such degenerative disc disease of the back and its relationship to active service, which requires specialized medical knowledge of the musculoskeletal system and knowledge of various possible etiologies.  See Kahana at 437 (recognizing that ACL tear is a "medically complex" disorder that requires a medical opinion to diagnose and to relate to an in-service knee injury); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms).  

For these reasons, the Board finds that the preponderance of the lay and medical evidence that is of record weighs against service connection for a back disorder; therefore, service connection for a back disorder is not warranted.  See 38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection for Sleep Apnea

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The Veteran contends generally that sleep apnea is due to service, to include as secondary to the service-connected asthma.  At the October 2017 Board hearing the Veteran testified that sleep apnea was due to an in-service chemical spill.  The Veteran also testified that sleep apnea is secondary to the service-connected asthma. 

The evidence of record reflects the Veteran has currently diagnosed sleep apnea.  Various VA and private treatment records reflect currently diagnosed sleep apnea. See October 2015 VA examination report.  

Next, the October 2015 VA examiner specifically attributed the diagnosed sleep apnea to the service-connected asthma.  The October 2015 VA opinion contained reasons and bases supporting the examiner's opinion that the sleep apnea was caused by the service-connected asthma.  As such, the Board accords the October 2015 VA examination opinion high probative weight. 

Based on the above, and resolving reasonable doubt in favor of the Veteran, service connection for sleep apnea, as secondary to the service-connected asthma, is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  The grant of secondary service connection renders moot other theories of service connection.

Service Connection for Diabetes Mellitus

In this case, diabetes mellitus type II is a "chronic disease" under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 
38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

During the course of this appeal, the Veteran has specifically advanced that the currently diagnosed diabetes was caused by steroids used to treat asthma due to weight gain.  See May 2007 claim; see also August 2010 VA Form 9. 

The Board finds that the Veteran is currently diagnosed with diabetes mellitus.  The June 2010 VA examination report reflects that the Veteran is currently diagnosed with diabetes mellitus type II.  Further, multiple VA and private treatment records reflect that the Veteran has been treated for diabetes.  

Initially, the Board finds that the weight of the evidence is against a finding that symptoms of diabetes mellitus were "chronic" in service.  The service treatment records are complete, and that diabetes is a condition that would have ordinarily been recorded during service; therefore the complete service treatment records, which were generated contemporaneous to service, are likely to accurately reflect the Veteran's physical condition, are of significant probative value.  See Kahana at 437; Buczynski at 224 (2011); AZ, 731 F.3d at 1315-18 (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  Service treatment records do not include any complaints, treatment, or symptoms of an injury or disorder related to the endocrine system.  As discussed above, the Veteran's endocrine system was clinically evaluated as normal at service separation in May 2002, and the Veteran has not asserted any symptoms of diabetes in service.  As such, the Board finds that symptoms of diabetes mellitus were not chronic in service.  

The Board next finds that the weight of the evidence demonstrates that symptoms of diabetes mellitus have not been continuous since service separation in May 2002.  As noted above, the Veteran did not report any blood pressure trouble or other diabetes mellitus symptoms in the April 2002 Report of Medical History, and specially denied high or low blood pressure.  A June 2010 VA examination report reflects a diabetes mellitus diagnosis in 2005, indicating that the Veteran was not diagnosed with diabetes until some three years after service separation.  For these reasons, the Board finds that the symptoms of diabetes mellitus were not continuous after service separation. 

The Board also finds that the evidence does not show that the Veteran's diabetes mellitus manifested to a compensable degree (i.e., at least 10 percent) within one year of service separation.  As previously discussed, the evidence of record demonstrates that the onset of diabetes was approximately three years after service separation.  As such, presumptive service connection under 38 C.F.R. § 3.309(a) does not apply. 

Regarding the theory of direct service connection, the Board finds that the diabetes mellitus is not directly related to an in-service injury or disease because the weight of the evidence demonstrates no in-service injury or disease or even event to which diabetes could be related.  As discussed above, service treatment records reflect no injury or disease to the endocrine system, and the Veteran did not report any blood pressure trouble or other diabetes mellitus symptoms in the April 2002 Report of Medical History.  In addition, the Veteran specifically denied high or low blood pressure during service.  See April 2002 Report of Medical History.  For these reasons, the Veteran's currently diagnosed diabetes mellitus, which did not manifest until approximately three years after service, is not attributable to service.  
While the Veteran is competent to relate symptoms of diabetes mellitus experienced at any time, he is not competent to opine on whether there is a link between the current diabetes and active service because such a conclusion regarding causation requires specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the endocrine system, knowledge of the various risk factors and causes of diabetes, specific clinical testing for diabetes that indicate onset, and knowledge of the incubation period or ranges of such disorders that the Veteran is not shown to possess.  See Rucker, 10 Vet. App at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  

Finally, the Board has considered the Veteran's specific contention that diabetes mellitus was caused by steroids used to treat asthma due to weight gain.  The evidence shows that the Veteran's significant post-service weight gain is due to non-service-related factors, and is not attributable to steroids used to treat asthma prior to the third period of service, as discussed in detail below.  

In addition, asthma has been service connected since July 7, 2008, which is approximately 10 years after the claimed steroid use and alleged substantial weight gain.  The overwhelming majority of weight gain did not happen during service, but happened after service, years after steroid treatment, and due to non-service-related reasons.  

While the Court recently held that for a veteran to be service connected on a secondary basis under a causation theory, the primary disability need not be service connected, or even diagnosed, at the time the secondary condition is incurred (see Frost v. Shulkin, No. 15-3102, slip op (U.S. Vet. App. Nov. 30, 2017) (precedential panel decision)), in this Veteran's case, as distinguished from Frost where the Court reasoned that the service-connected posttraumatic stress disorder could be reasonably associated with a November 1982 incident resulting in gunshot wound residuals, the dispositive element of causation has not been met as the weight of the evidence demonstrates that post-service weight gain, and not steroids, caused the post-service diabetes mellitus.  

In addition, there is no evidence or allegation that the diabetes mellitus preceded the earliest manifestations or diagnoses of asthma.  The June 2010 VA examination report reflects that the Veteran reported that his weight "ballooned" from 185 pounds to 250 pounds in one-year during the 1990s due to steroids prescribed by a private physician, which were used to treat asthma.  At the conclusion of the June 2010 VA examination, the VA examiner opined that it is less likely than not that diabetes mellitus was caused by service.  The VA examiner specifically assessed that the Veteran was prescribed with intermittent steroid doses in April 1996, May 1996, February 1997, April 1998, May 1999, April 2000, and May 2000, which were each prior to the last period of service, and therefore, the steroid use is not attributable to service.  

The June 2010 VA examiner also specifically addressed the Veteran's weight-gain contention by opining that the steroids used prior to the third period of active service did not in fact cause significant weight gain.  The June 2010 VA examiner reasoned that the Veteran weighed approximately 187 pounds in October 1991, 189 pounds in January 1993, and 197 pounds at service separation in approximately May 2002, and that the 10 pound weight gain recorded at service separation in May 2002 manifested many years after intermittent steroid use.  The June 2010 VA examiner's opinion is competent and probative medical evidence because it is factually accurate, as it appears that the VA examiner had knowledge of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by sound reasoning. 

The Board also finds that the Veteran's lay history regarding weight gain as due to steroid treatment lacks credibility, so is not credible evidence that steroids caused significant weight gain (thereafter causing diabetes).  The Veteran's statements throughout the record are inconsistent with and outweighed by the other evidence of record, including the service treatment record evidence.  Specifically, while the Veteran reported to the VA examiner that his weight "ballooned" approximately 65 pounds (from 185 pounds to 250 pounds in the mid-1990s due to steroid treatment), this is factually inaccurate; service treatment records reflect that the Veteran weighed approximately 187 pounds in October 1991, 189 pounds in January 1993, and 197 pounds at service separation in approximately May 2002.  See June 2010 VA examination report; see also service treatment records.  

The Veteran's contention that he gained 65-pounds in the mid-1990s due to steroid treatment also is not credible because it is in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence of record, which reflects that the Veteran gained approximately 10 pounds between 1991 and 2002.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 
7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service). 

The Board has also considered the August 2008 private medical opinions, reflecting that the private physician opined that diabetes mellitus is due to weight gain caused by steroids used to treat asthma.  The private physician reasoned that the Veteran's weight increased 60 pounds following one-year of oral steroids beginning in 1996; however, as discussed above, the Veteran in fact gained only approximately 10 pounds between 1991 and 2002, demonstrating a 50-pound discrepancy between the Veteran's lay statements made during the current claim for compensation and the more contemporary and more probative weight measures recorded on various occasions during service in the service treatment records.  As such, the purported opinions are of no probative value because they are based on materially inaccurate factual assumptions of substantial weight gain prior to the third period of service.  See Reonal at 461 (holding that an opinion based upon an inaccurate factual premise has no probative value).

As discussed above, statements regarding substantial weight gain prior to the third period of service by the Veteran are not credible and have no probative value; therefore, the reliance on this inaccurate history to support an opinion renders the purported opinion of no probative value.  For this reason, the purported opinions by the private physician are of no probative value.  The opinions stem from an inaccurate factual premise of significant and inaccurate weight gain close in time to steroid use.  See Reonal, 5 Vet. App. at 461; Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  The Board does not reject the history provided to the private physician by the Veteran because the Veteran was the source of the history; rather, the Board finds that the history provided by the Veteran was entirely inconsistent with, and outweighed by, all the other lay and medical evidence of record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).

In addition, an April 2008 VA medical opinion noting that diabetes was "exacerbated by" steroids used to treat asthma that pertains to the question of secondary service connection is without supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record").  The Board has also found the June 2010 opinion to be highly probative as the VA examiner noted the Veteran's contentions, reviewed all the relevant evidence of record, opined that it was less likely than not that the currently diagnosed diabetes was related to service, and provided supporting rationale, including a post-service onset of diabetes unrelated to intermittent steroid therapy in the mid-1990's.  For these reasons, the Board finds 

that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

As new and material evidence has been received, the appeal to reopen service connection for a right ankle disorder is granted.

As new and material evidence has been received, the appeal to reopen service connection for a left knee disorder is granted. 

As new and material evidence has been received, the appeal to reopen service connection for a back disorder is granted. 

As new and material evidence has been received, the appeal to reopen service connection for bilateral hearing loss is granted.

As new and material evidence has not been received, the appeal to reopen service connection for a hypersensitivity to fire ants is denied. 

Service connection for a right ankle disorder is granted.  

Service connection for a left knee disorder is denied. 

Service connection for a back disorder is denied.  

Service connection for a sleep apnea, as secondary to the service-connected asthma, is granted.  

Service connection for a diabetes mellitus is denied. 


REMAND

Service Connection for Hearing Loss 

VA must afford a veteran an examination and/or obtain an opinion when it is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran contends generally that the claimed bilateral hearing loss is due to service, to include daily noise exposure, and has continued since service separation.  Specifically, at the October 2017 Board hearing, the Veteran testified that hearing loss had worsened in severity since the last VA examination in June 2010. 

While a June 2010 VA examiner opined that that the Veteran did not have a currently hearing loss disability, the Veteran has subsequently indicated that hearing loss has worsened in severity.  See October 2017 Board hearing transcript.  Additionally the Board finds it is unclear from the evidence of record whether the Veteran has current bilateral hearing loss and as to the etiology of the claimed bilateral hearing loss; therefore, the Board finds that a VA examination would be helpful.  38 C.F.R. § 3.159(c)(4) (2017); McLendon at 83-86 (2006).

Accordingly, the issue of service connection for bilateral hearing loss is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the record all VA treatment records pertaining to the treatment of hearing loss that are not already of record. 

2.  Schedule a VA audiology examination to help ascertain the current severity and etiology of the claimed bilateral hearing loss.  The relevant documents from the record should be provided to the VA audiologist and should be reviewed by the VA audiologist in connection with the examination.  An interview of the Veteran regarding history, a physical examination, and all tests and studies required to respond to the following questions should be performed.  

Based on review of the appropriate records, the audiologist should offer an opinion on the following question:

A)  Does the Veteran have bilateral hearing loss for VA purposes? 
 
B)  Is it as likely as not (i.e., to a probability of 50 percent or greater) that any hearing loss is causally or etiologically related to service, to include acoustic trauma during service?

3.  After completing all indicated development, the RO should readjudicate the hearing loss issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (2012).





______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


